 1

 2

 3                                                          JS-6
 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM JAMES SHOOP,               CASE NO. 8:18-CV-01795-MWF (SK)
12                      Plaintiff,
                                        JUDGMENT
13             v.
14   SANDRA HUTCHENS, et al.,
15                      Defendants.
16

17

18       Pursuant to the Order Dismissing Action for Lack of Prosecution, IT
19 IS ADJUDGED that the complaint is dismissed and this action is dismissed

20 without prejudice.

21

22

23 DATED:    January 10, 2019
24
                                           MICHAEL W. FITZGERALD
                                           U.S. DISTRICT JUDGE
25

26

27

28
